Title: Absalom Townsend to Thomas Jefferson, [ca. 28] August 1817
From: Townsend, Absalom
To: Jefferson, Thomas


          
            SIR,
            
                            Albany,
                            ca. 28 August, 1817.
          
          You will perceive, by the notice in the last Numbers of the American Magazine, edited by Mr. Spafford, that the Subscription to that work, has been duly assigned to me.—I must therefore earnestly request you to send Three Dollars, the amount of your subscription, to my Office, No. 84, State-street, Albany, by Mail or otherwise, without delay.
          
            
              
                        ABSALOM TOWNSEND, Jr.
            
            
              Attorney at Law.
            
          
        